Exhibit 10.1
 
Exclusive Perpetual Worldwide Trademark Licensing Agreement
 
1. Introduction. Agreement dated December 27, 2010, between C&C LLC, a South
Dakota Limited Liability Company with principal offices at 21223 463T Avenue,
Volga SD 57071 (Licensor), and Shogun Energy, Inc. with principal offices at 118
Front Street, Brookings SD 57007 (Licensee).
 
2. Subject Matter of Agreement. Licensor is the proprietor of the trademarks
"Shogun" a composite mark having registration number 3831415, and "Shogun Energy
Drink" having registration number 3831408 (collectively "Trademark"), and
Licensee and Licensor wish to permit Licensee to use the Trademark worldwide.
 
3. Grant of Rights. Licensor grants to Licensee the exclusive right to use the
Trademark in the Territory in connection with the manufacture and sale of energy
drinks, the merchandise to which the Trademark applies (Merchandise). Licensee
undertakes to use the Trademark in the Territory in accordance with the terms of
this Agreement.
 
4. Manufacture of Trademarked Merchandise by Licensee. Licensee may manufacture,
distribute, and sell the Merchandise at Licensee's own cost and expense.
Licensee shall use the Trademark only in connection with merchandise
manufactured by it in accordance with the specifications, directions, and
processes that Licensor furnishes to Licensee from time to time. The quality of
the Merchandise shall be satisfactory to Licensor.
 
5. Inspection of Merchandise by Licensor. Licensor, by Licensor's authorized
representatives, may at any time enter upon Licensee's premises to determine
whether the Merchandise is being manufactured by Licensee in accordance with the
provisions of Paragraph 4 of this Agreement. Upon Licensor's request, Licensee
shall submit to Licensor's representatives samples of the Merchandise so that
Licensor may determine whether the Merchandise's quality is satisfactory.
 
6. Use of Trademark. Licensee shall indicate Licensor's ownership of the
Trademark whenever Licensee uses the Trademark in connection with the
advertising, manufacture, or sale of the Merchandise. Licensor will furnish
Licensee with samples of Licensor's packages and labels, and Licensee will use
only those packages and labels in connection with the Merchandise unless
otherwise directed in writing by Licensor.
 
7. Protection of Trademark by Licensee. Licensee will comply with all the laws
applicable to trademarks in the Territory including compliance with marking
requirements. Should Licensee fail to perform Licensee's obligations under this
Paragraph, Licensor may perform them on Licensee's behalf, without notice to
Licensee and at Licensee's cost and expense.
 
8. Protection of Trademark by Licensor. If the Trademark is not presently
registered in the a specific nation state in which Licensee desires to sell
Merchandise, or to have Merchandise sold or otherwise distributed on its behalf,
Licensor, at Licensee's cost and
expense, will register the Trademark in the Territory. Licensor will maintain
the Trademark in the Territory during the term of this Agreement. Licensor,
during the term of this Agreement, will not permit any one other than Licensee
to use the Trademark in the Territory.
 
9. Assignment by Licensee. None of the rights granted to Licensee by this
Agreement can be assigned to others without Licensor's express written consent.
Licensee can have the Merchandise manufactured by others for Licensee. In such
event, the agreements between Licensee and Licensee's subcontractors shall be
subject to Licensor's written approval, which consent shall not be unreasonably
withheld, and shall provide that Licensor may enter upon Licensee's
subcontractors' premises to determine whether the Merchandise is being produced
in accordance with the provisions of Paragraph 4 of this Agreement.
 
10. Royalties. Licensee will pay Licensor a royalty of one half cent ($0.005)
per can, bottle, or other container of Merchandise, not to exceed 64 ounces in
volume. For sales of Merchandise in units larger than 64 ounces, a separate
royalty amount shall be negotiated between the parties, prior to any such sales
of Merchandise.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
11. Payment of Royalties. Royalties shall be computed quarterly and paid no
later than the last day of the month following each calendar quarter. The first
royalty payment shall be for the period ended March 31, 2012.
 
12. Royalty Statements. Each payment of royalties shall be accompanied by a
statement showing the number of units of the Merchandise sold by Licensee during
the period covered by the royalty payment, as well as Licensee's gross receipts
for those sales and the computation of royalties due to Licensor.
 
13. Records to Be Maintained by Licensee. Licensee shall at all times keep an
accurate record of all transactions covered by this Agreement.
 
14. Licensor's Right to Audit Records. Licensor may, at Licensor's expense,
audit Licensee's books and records for the purpose of verifying the royalty
statements and payments. This right shall terminate, with regard to each royalty
statement and payment, seven years after the statement has been rendered and
payment received. The audit must be made by a certified public accountant or
certified public accounting firm, during regular business hours, and upon three
days' notice to Licensee.
 
15. Licensee Not to Impair Value of Trademark. Licensee acknowledges Licensor's
exclusive right, title, and interest in and to the Trademark and will not do
anything that will in any way impair or tend to impair any part of Licensor's
right, title, and interest. In connection with the use of the Trademark,
Licensee will not represent that Licensee has any ownership in the Trademark or
in its registration. Use of the Trademark by Licensee will not create any right,
title, or interest in or to the Trademark in favor of Licensee. Licensee will
not at any time, either during the term of this Agreement or after it has ended,
adopt or use any word or mark that is similar to or confusing with the
Trademark, without Licensor's prior written consent.
 
16. Term of Agreement. The term of this Agreement is perpetual starting on
January 1, 2011, unless terminated in accordance with Section 17 below.
17. Termination Upon Occurrence of Events. This Agreement will terminate or may
be terminated upon the occurrence of any of the events set out in this
Paragraph.
 
a. Licensee's Insolvency, Bankruptcy, Etc. If Licensee makes any assignment of
Licensee's assets or business for the benefit of Licensee's creditors, or if a
trustee or receiver is appointed to administer or conduct Licensee's business or
affairs, or if Licensee is adjudged in any legal proceeding to be either a
voluntary or involuntary bankrupt, then the rights granted by this Agreement to
Licensee shall cease and terminate without prior notice or legal action by
Licensor.
 
b. Licensee's Failure to Comply With Terms of Agreement. Should Licensee fail to
comply with any provision of this Agreement, Licensor may terminate this
Agreement upon not less than 30 days' written notice to Licensee. However, if
Licensee corrects the default during the notice period, the notice shall be of
no further force or effect.
 
c. Licensor's Failure to Comply With Terms of Agreement. Should Licensor fail to
comply with any provision of this Agreement, Licensee may terminate this
Agreement upon not less than 30 days' written notice to Licensor. However, if
Licensor corrects the default during the notice period, the notice shall be of
no further force or effect.
 
d. Licensee's Failure to Perform in Market Space. Should Licensee fail to sell a
minimum of 69,120 cans of Merchandise in any calendar quarter, Licensor shall
have the right, but not the obligation, to terminate the Agreement upon not less
than 30 days written notice to Licensee. Licensor's election not to terminate
this Agreement for any failures by Licensee in any quarter shall not waive
Licensor's rights under this provision for any future calendar quarter.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
18. Effect of Termination. Upon termination of this Agreement for any reason,
Licensee will stop all use of the Trademark and will deliver to Licensor all
material and papers, other than the Merchandise, upon which the Trademark
appears. Licensee will also stop manufacture of the Merchandise except that work
already in progress may be completed. Licensee may continue to sell any
inventory that Licensee has on hand for a period of three months following the
termination of this Agreement. Licensee must pay royalties on such sales to
Licensor in accordance with the terms of this Agreement. If Licensor has unsold
inventory at the end of the three-month period following termination of this
Agreement, such inventory must be sold to Licensor or to a person or entity
designated by Licensor at Licensee's cost.
 
19. Arbitration of Disputes. All claims, disputes, and other matters in question
arising out of this Agreement shall be decided by arbitration in Sioux Falls, SD
in accordance with the rules of the American Arbitration Association then
obtaining unless the parties mutually agree otherwise. The award rendered by the
arbitrators shall be final, and judgment may be entered upon it in accordance
with applicable law in any court having proper jurisdiction.
 
20. Notices. All notices given under this Agreement shall be mailed by
registered or certified mail, return receipt requested, addressed to the party
to be notified at the address shown in this Agreement, or such other address as
may be furnished from time to time in writing to the notifying party.
 
 
21. Applicable Law. This Agreement shall be interpreted in accordance with the
laws of South Dakota regardless of where it is executed.
 

                   
/s/ C&C, LLC
   
/s/ Shogun Energy, Inc.
 
C&C, LLC
   
Shogun Energy, Inc.
 
Licensor
   
Licensee
 


 
 
 
3